DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–12 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2020/0280094 A1.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 March 2020 was filed before the mailing of a first Office Action on the merits.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because:
The numbers and letters identifying the views are associated with underlining. Numbers and letters identifying the views must be simple and clear and must not be used in association with brackets, circles, or inverted commas. The view numbers must be larger than the numbers used for reference characters. See 37 CFR 1.84 (u)(2).
The sole view used in the application to illustrate the claimed invention is numbered. Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear. See 37 CFR 1.84 (u)(1).
The numbers, letters, and/or reference characters of FIG. 1 are not at least 0.32 cm (1/8 inch) in height. Numbers, letters, and reference characters must measure at least 0.32 cm. (1/8 inch) in height. See 37 CFR 1.84 (p)(3).	
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: SOLID POLYMER ELECTROLYTE INCLUDING SOLVATING POLYMER, LITHIUM SALT, AND PVDF-HFP COPOLYMER AND BATTERY INCLUDING THE SAME.

The disclosure is objected to because of the following informalities:
The sole view used in the application to illustrate the claimed invention is referred to as FIGURE 1. Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear. See 37 CFR 1.84 (u)(1). The sole view used in the application to illustrate the claimed invention should not be referred to as FIGURE 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1–12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "at least one lithium salt" in line 3. Claim 1 has previously recited the limitation "a lithium salt" in line 2. It is unclear if "at least one lithium salt" recited in line 3 is further limiting "a lithium salt" recited in line 2.
Claims 2–9 are directly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 2–9 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "a solid polymer electrolyte as defined in claim 1" and includes all the limitations of claim 1. Therefore, claim 10 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11 and 12 are directly dependent from claim 10 and include all the limitations of claim 10. Therefore, claims 11 and 12 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, and 7–12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song et al. (US 6,521,382 B1, hereinafter Song) as evidenced by Noh (US 2005/0238962 A1) and Arkema (KYNAR FLEX® 2801-00 Material Safety Data Sheet).
Regarding claim 1, Song discloses a solid polymer electrolyte comprising:
at least one polymer P1 capable of solvating the cations of a lithium salt (see polymethyl methacrylate, C10/L29–C11/L64),
at least one lithium salt (see LiPF6, C10/L29–C11/L64), and
at least one copolymer P2 of vinylidene fluoride and of hexafluoropropylene (see Kynar 2801, C10/L29–C11/L64),
wherein the hexafluoropropylene content in the copolymer P2 is greater than or equal to 19% by weight relative to the total weight of the copolymer P2 (see Kynar 2801, C10/L29–C11/L64);
the melting point of said copolymer P2 is greater than or equal to 100° C (see Kynar 2801, C10/L29–C11/L64).
Noh disclose Kynar 2801 has a hexafluoropropylene content of 22 by weight relative to the total weight of the copolymer (see Kynar 2801, [0041]).
Arkema discloses Kynar 2801 has a melting point of 140°C to 145°C (see melting point, P4).
claim 4, Song discloses all claim limitations set forth above and further discloses a solid polymer electrolyte:
wherein the hexafluoropropylene content in the copolymer P2 ranges from 19 to 50% by weight inclusive, relative to the total weight of said copolymer P2 (see Kynar 2801, C10/L29–C11/L64).
Noh disclose Kynar 2801 has a hexafluoropropylene content of 22 by weight relative to the total weight of the copolymer (see Kynar 2801, [0041]).
Regarding claim 5, Song discloses all claim limitations set forth above and further discloses a solid polymer electrolyte:
wherein the melting point of the copolymer P2 ranges from 100 to 150° C (see Kynar 2801, C10/L29–C11/L64).
Regarding claim 7, Song discloses all claim limitations set forth above and further discloses a solid polymer electrolyte:
the copolymer P2 represents from 2 to 30% by weight relative to the total weight of the solid polymer electrolyte (see Kynar 2801, C10/L29–C11/L64).
Regarding claim 8, Song discloses all claim limitations set forth above and further discloses a solid polymer electrolyte:
the lithium salt is chosen from LiBF4, LiPF6, lithium bis(trifluoromethylsulfonyl)imide, lithium bis(fluorosulfonyl)imide, bis(pentafluoroethylsulfonyl)imide, LiAsF6, LiCF3SO3, LiSbF6, LiSbCl6, Li2TiCl6, Li2SeCl6, Li2B10Cl10, Li2B12Cl12 and lithium bis(oxalato)borate (see LiPF6, C10/L29–C11/L64).
claim 9, Song discloses all claim limitations set forth above and further discloses a solid polymer electrolyte:
wherein the lithium salt represents from 2 to 20% by weight relative to the total weight of the solid polymer electrolyte (see LiPF6, C10/L29–C11/L24).
Regarding claim 10, Song discloses a lithium battery comprising a film of a solid polymer electrolyte (4), said film being placed between a film constituting a negative electrode (6) and a film constituting a positive electrode (1), said positive electrode (1) being optionally in contact with a current collector (8, C8/L51–C9/L22), said battery being characterized in that said solid polymer electrolyte film is a film of a solid polymer electrolyte (4) comprising:
at least one polymer P1 capable of solvating the cations of a lithium salt (see polymethyl methacrylate, C10/L29–C11/L64),
at least one lithium salt (see LiPF6, C10/L29–C11/L64), and
at least one copolymer P2 of vinylidene fluoride and of hexafluoropropylene (see Kynar 2801, C10/L29–C11/L64),
wherein the hexafluoropropylene content in the copolymer P2 is greater than or equal to 19% by weight relative to the total weight of the copolymer P2 (see Kynar 2801, C10/L29–C11/L64);
the melting point of said copolymer P2 is greater than or equal to 100° C (see Kynar 2801, C10/L29–C11/L64).
Noh disclose Kynar 2801 has a hexafluoropropylene content of 22 by weight relative to the total weight of the copolymer (see Kynar 2801, [0041]).
Arkema discloses Kynar 2801 has a melting point of 140°C to 145°C (see melting point, P4).
claim 11, Song discloses all claim limitations set forth above and further discloses a lithium battery:
wherein the solid polymer electrolyte film has a thickness of from 1 to 50 μm (see thickness, C10/L29–C11/L64).
Regarding claim 12, Song discloses all claim limitations set forth above and further discloses a lithium battery:
wherein said battery is a lithium-metal-polymer battery (see lithium metal, C8/L51–C9/L22).

Claim(s) 1–3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bauer et al. (US 2004/0188880 A1, hereinafter Bauer) as evidenced by Noh (US 2005/0238962 A1) and Arkema (KYNAR FLEX® 2801-00 Material Safety Data Sheet).
Regarding claim 1, Bauer discloses a solid polymer electrolyte comprising:
at least one polymer P1 capable of solvating the cations of a lithium salt (see Polyox ®, [0228]),
at least one lithium salt (see conducting salts, [0142]), and
at least one copolymer P2 of vinylidene fluoride and of hexafluoropropylene (see Kynar ® 2801, [0228]),
wherein the hexafluoropropylene content in the copolymer P2 is greater than or equal to 19% by weight relative to the total weight of the copolymer P2 (see Kynar ® 2801, [0228]);
the melting point of said copolymer P2 is greater than or equal to 100° C (see Kynar ® 2801, [0228]).

Arkema discloses Kynar 2801 has a melting point of 140°C to 145°C (see melting point, P4).
Regarding claim 2, Bauer discloses all claim limitations set forth above and further discloses a solid polymer electrolyte:
wherein the polymer P1 is chosen from homopolymers and copolymers of ethylene oxide, of methylene oxide, of propylene oxide, of epichlorohydrin and of allyl glycidyl ether (see Polyox ®, [0228]).
Regarding claim 3, Bauer discloses all claim limitations set forth above and further discloses a solid polymer electrolyte:
wherein the polymer P1 is chosen from ethylene oxide homopolymers (see Polyox ®, [0228]).

Claim(s) 1–3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liao et al. (Polypropylene-supported and nano-Al2O3 doped poly(ethylene oxide)-poly(vinylidene fluoride-hexafluoropropylene)-based gel electrolyte for lithium ion batteries, hereinafter Liao) as evidenced by Noh (US 2005/0238962 A1) and Arkema (KYNAR FLEX® 2801-00 Material Safety Data Sheet).
Regarding claim 1, Liao discloses a solid polymer electrolyte comprising:
at least one polymer P1 capable of solvating the cations of a lithium salt (see PEO, §2.1),
at least one lithium salt (see LiPF6
at least one copolymer P2 of vinylidene fluoride and of hexafluoropropylene (see Kynar 2801, §2.1),
wherein the hexafluoropropylene content in the copolymer P2 is greater than or equal to 19% by weight relative to the total weight of the copolymer P2 (see Kynar 2801, §2.1);
the melting point of said copolymer P2 is greater than or equal to 100° C (see Kynar 2801, §2.1).
Noh disclose Kynar 2801 has a hexafluoropropylene content of 22 by weight relative to the total weight of the copolymer (see Kynar 2801, [0041]).
Arkema discloses Kynar 2801 has a melting point of 140°C to 145°C (see melting point, P4).
Regarding claim 2, Liao discloses all claim limitations set forth above and further discloses a solid polymer electrolyte:
wherein the polymer P1 is chosen from homopolymers and copolymers of ethylene oxide, of methylene oxide, of propylene oxide, of epichlorohydrin and of allyl glycidyl ether (see PEO, §2.1).
Regarding claim 3, Liao discloses all claim limitations set forth above and further discloses a solid polymer electrolyte:
wherein the polymer P1 is chosen from ethylene oxide homopolymers (see PEO, §2.1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 6,521,382 B1) as evidenced by Noh (US 2005/0238962 A1) and Arkema (KYNAR FLEX® 2801-00 Material Safety Data Sheet) as applied to claim(s) 1 above, and further in view of Adachi et al. (US 2015/0132638 A1, hereinafter Adachi).
claim 6, Song discloses all claim limitations set forth above, but does not explicitly disclose a solid polymer electrolyte:
the copolymer P2 comprises 19% by weight of hexafluoropropylene relative to the total weight of said copolymer and has a melting point of from 110 to 125° C.
Adachi discloses a solid polymer electrolyte comprising a copolymer P2 having 19% by weight of hexafluoropropylene relative to the total weight of said copolymer and a melting point of from 110 to 125° C (see Kynar2500, [0018]) to enhance the performance of the battery (see electrolyte layer, [0041]). Song and Adachi are analogous art because they are directed to solid polymer electrolytes. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the copolymer P2 of Song with the copolymer P2 of Adachi in order to enhance the performance of the battery.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725